1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 CITY OF FARMINGTON,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,668

10 DOMINIC CHAVEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Karen L. Townsend, District Judge

14 Jay Burnham
15 Farmington, NM

16 for Appellee

17 Rudolfo Law Office
18 Emeterio L. Rudolfo
19 Farmington, NM

20 for Appellant



21                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2        Defendant appeals the denial of his motion to suppress evidence obtained as the

 3 result of a traffic stop. In particular, Defendant contends that because of a mistake in

 4 the law, the officer did not have reasonable suspicion to stop him. In our notice, we

 5 proposed to affirm the district court. Defendant has timely responded. We have

 6 considered his arguments and, not being persuaded, we affirm.

 7        In our notice, we recognized that “conduct premised totally on a mistake of law

 8 cannot create reasonable suspicion needed to make a traffic stop; but if the facts

 9 articulated by the officer support reasonable suspicion on another basis, the stop can

10 be upheld.” State v. Anaya, 2008-NMCA-020, ¶ 15, 143 N.M. 431, 176 P.3d 1163.

11 We proposed to affirm the district court’s determination that although the officer was

12 mistaken in his belief that white lights emitting from the tail lights of Defendant’s

13 vehicle was a violation of NMSA 1978, § 66-3-805(A) (1978), there was nevertheless

14 reasonable suspicion to believe that the white lights were a violation of NMSA 1978,

15 § 66-3-828(B) (1978).

16        Defendant responds that the other basis for upholding the stop was never raised

17 by either the State or the court. If it had been, he contends that he would have stressed

18 facts showing that the white light emitting from his vehicle’s tail lights was not a

19 glaring white light as prohibited by statute. Defendant asserts that the facts would


                                               2
 1 show that the white light was not a glaring white light.

 2        Defendant cites no authority for his contention that the court could not rely on

 3 a different violation of the law to uphold the stop. Our mistake of law cases clearly

 4 allow the trial court to determine whether the facts articulated by the officer support

 5 reasonable suspicion on another basis. Anaya, 2008-NMCA-020, ¶ 15; see State v.

 6 Muñoz, 1998-NMCA-140, ¶ 9, 125 N.M. 765, 965 P.2d 349 (stating that despite a

 7 police officer’s mistake of law, an objectively reasonable basis for a traffic stop may

 8 justify the stop on grounds other than those indicated by the officer). Moreover, we

 9 view the facts as the officer articulates them in determining reasonable suspicion. The

10 facts that Defendant asserts he would have developed go to his guilt on the charge not

11 whether there was reasonable suspicion to make the stop. Cf. State v. Brennan,

12 1998-NMCA-176, ¶ 12, 126 N.M. 389, 970 P.2d 161 (pointing out that a lawful

13 investigatory stop may be made on reasonable suspicion of an offense even though the

14 defendant cannot ultimately be convicted of that offense).

15        For the reasons stated herein and in the calendar notice, we affirm the denial of

16 Defendant’s motion to suppress evidence.

17        IT IS SO ORDERED.



18                                         ___________________________________
19                                         CELIA FOY CASTILLO, Judge

                                              3
4
1 WE CONCUR:




2 __________________________________
3 CYNTHIA A. FRY, Judge




4 __________________________________
5 ROBERT E. ROBLES, Judge




                                  5